Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1,3-6,8-9,11,21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita (U.S. 2017/0269506).
	Morita teach a toner (print particle) transfer interface (Fig.s 1-5) including a static interface portion 51 of a toner container (donor container) 10 for engaging with a developing device (receiving container) 15, the static interface portion includes a static opening 52 and alignment component 57a which engages with an attachment part  (mating interface portion) 11 of the receiving container 15 (par. 36-37,55-56) so as to align the two containers in the proper position; and a rotating output assembly comprising a cylindrical valve seat 57 having a valve opening 63 surrounded by a seal component 58 wherein when a lever 39 is rotated, the cylindrical valve seat 57 will rotate so as to align the valve opening 63 with a receiving port (mating opening) 92 of the receiving container; a mating seal component 93 surrounds the mating opening 92 of the receiving container (see Fig.5-6, par. 57). 
Regarding claim 3, the rotational axis of the valve seat 57 is perpendicular to the “central axis” (height) of the donor container 10.	 
	Regarding claim 4, the seal component 58 is affixed to the exterior surface of the cylindrical valve seat 57 (par 46). 
	Regarding claim 5, the seal component 58 contacts the interior surface of the static interface portion 51 as seen in Fig.s 4-5.
	Regarding claim 6, in the closed position (Fig.6), the valve opening 63 is sealed against the static interface portion 51 by seal 58 to prevent print particle escape.
	Regarding claim 8, the seal component 58 rotates along with the cylindrical valve seat 57 to an open position to expose the valve opening 63 to the static opening 52 to permit transfer of print particles (see Fig.5).
	Regarding claim 9, when the seal component is rotated back to the closed position from the open position (Fig. 5 to Fig.6), the seal component 58 will wipe against the valve opening 63 and the static opening to return particles back to the donor container or the receiving container by the wiping action. 
	Regarding claim 11, the seal component 58 is curved to conform to the curve of the valve seat 57. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 2,7,10, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morita (U.S. 2017/0269506) in view of Koido (U.S. 2009/0016767).
	Morita taught supra discloses most of what is claimed except the seal component of the donor container mating (pressing against) with the mating seal component of the receiving container through the static opening to prevent toner particles from escaping and contaminating the surrounding areas. 
Koido teach an image forming apparatus (see Fig.1,3) which includes a detachable/attachable donor container 1 in order to resupply the receiving container 9 with additional toner material. As seen in Fig.3, the donor container 1 has a static interface portion 11 which engages with a mounting portion 18 of the receiving container 9; the static interface portion 11 has a static opening 12 ; the donor container 1 includes a rotating output assembly comprising a cylindrical valve seat (shutter 5), a valve opening 13,  and a seal component 19 surrounding a valve opening 13. As seen between Fig.s 3 and 4, the cylindrical valve seat (shutter 5) rotates with respect to the static opening 12 so as to align the valve opening 13 with the static opening 12 and receiving container opening 4 so as to dispense particles to a receiving container 9. See par 44-52. As seen in Fig.15-16, the toner container’s seal component 19 mates (that is, engages and presses against) with the seal component 120 surrounding the receiving container opening 4 (par. 86-89). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Morita’s valve seal and receiving container seal such that they mate and press against each other as disclosed in Koido because print particle scattering can be prevented and toner particles can be prevented from adhering to the inside circumferential surface of the static opening and/or receiving container opening as taught by Koido.

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okiyama et al. and Koido et al. ‘883 also teach rotatable valve structures with sealing components that are relevent to the claimed invention. 

4.	Applicant’s arguments with respect to claims 1-21 have been considered but are moot because of the new grounds of rejection 
	The applicant amended the claims to include an alignment limitation that required the use of a new reference. 

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852